                           IN THE UNITED STATES DISTRICT COURT

                               FOR THE DISTRICT OF NEW MEXICO

HERBERT MANYGOAT,

        Plaintiff,

v.                                                                              No. 19-cv-0028 JCH/SMV

FNU MEJIA and PAUL LNU,1

        Defendants.

                                  ORDER TO CURE DEFICIENCIES

        THIS MATTER is before the Court on Plaintiff’s Prisoner Civil Rights Complaint

[Doc. 1]. The Court determines the filing is deficient because Plaintiff has not prepaid the $400

civil filing fee or, alternatively, filed a motion to proceed in forma pauperis supported by a

six-month inmate account statement. The Court also notes that several mailings have been

returned with the notation: “Return to Sender, Attempted – Not Known, Unable to Forward.”

[Doc. 3]. The Court will therefore require Plaintiff to address the filing fee and update his mailing

information no later than February 23, 2019. He must include the civil action number [No. 19-

cv-0028 JCH/SMV] on all papers he files. Failure to timely comply will result in dismissal of

this action without further notice.

        IT IS ORDERED that no later than February 23, 2019, Plaintiff must either prepay the

$400 filing fee or, alternatively, file a motion to proceed in forma pauperis along with a certified

inmate account statement for the period between July 9, 2018, and January 9, 2019.



1
  Though the docket only lists Mejia as Defendant, it appears that Plaintiff also meant to sue Paul LNU. See [Doc. 1]
at 1.
       IT IS FURTHER ORDERED that the Clerk’s Office is directed to mail to Plaintiff, along

with a copy of this Order, a form motion to proceed in forma pauperis.

       IT IS FINALLY ORDERED that no later than February 23, 2019, Plaintiff shall notify

the Clerk in writing of his current address or show cause why this action should not be dismissed.



                                             ____________________________________
                                             STEPHAN M. VIDMAR
                                             United States Magistrate Judge




                                                2
